Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-4, 7-13, 16, 20, 23, 27-33, 39-41, 46-47 are pending in the current application.
2.	This application has PRO 62/958,876 01/09/2020.
Response to Restriction Election
3.	Applicant’s election of group I and the species, Example 3 

    PNG
    media_image1.png
    153
    313
    media_image1.png
    Greyscale

in the reply filed on September 29, 2022 is acknowledged. The election was made with traverse and the examiner finds the arguments unpersuasive.  The argument is that there is no search burden for compounds and a lipid nanoparticle made from the compounds. Since the Formula I compound is billions of compounds and such compounds have utilities unrelated to a nanoparticle, the search of the compound and the particle is a serious burden. According to applicants’ representative claims 1-4, 8-13, 16, 20, 23, 27-29, 31-33, and 40 read on the elected species.  This compound reads on claim 1 where X1 is O, X2 is (CH)a-X7, where X7 is H and a is 1, X3 is a heterocyclyl (piperidine), X4 is absent, X5 is its only selection and b is 2, X6 is H, R1 is C18 alkenyl with 2 units of unsaturation, n1 is 2, A1 and A2 are both C8 alkenyl. Claim 8 does not read on the species since X2 is defined as absent.  Claim 11 does not read on the elected species since X7 is defined as -OH.  Claim 12 does not read on the elected species because X7 is defined as -NR6R7.  Claim 13 does not read on the elected species since X3 is defined as absent.  Claim 23 does not read on the elected species since X4 is defined as a heterocycle.  Claim 27 does not read on the elected species because b is defined as 0.  Claims 31-32 do not read on the elected species because X6 is defined as NR4R5.  Of the claims applicant’s representative lists as reading on the elected species, only claims 1-4, 9-10, 16, 20, 28-29, 33, and 40 read on the elected species.  As detailed in the following rejections, the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 7-8, 11-13, 23, 27, 30-32, 39, 47, which does not read on the elected species is withdrawn. Claims 41 and 46 are withdrawn as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 9-10, 16, 20, 28-29, 33, and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito WO 2015095340 A1 (cited on the IDS) in view of Brown and Foote Organic Chemistry 1995, Saunders College Publishing: Fort Worth, page 169 and Funakoshi “Effect of Alkyl Chain Length and Unsaturation of the Phospholipid on the Physicochemical Properties of Lipid Nanoparticles” Chem. Pharm. Bull. 2015, 63, 731–736.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Brito teaches compounds that are the alkyl congeners of the claimed compounds that have the same utility.  A genus is presented on page 5 as Formula (X) which corresponds to the genus of claim 1 where L1 is the ester C(=O)O.  The A1/A2 acetal construct is shown by the first drawn structure of R3 i.e. 
    PNG
    media_image2.png
    80
    215
    media_image2.png
    Greyscale
 .  The R1 groups corresponds to the X1-X6 construct of claim 1 Formula (I) which includes a large number of the claimed language of X3 as a heterocyclyl and various amino groups on page 8.  The other group R2 is listed as alkyl and alkenyl corresponding to claim 1 R1.  A number of working examples are given including but not limited to those on pages 14 ff. Example 51 on page 114 is the closest compound to the elected species:

    PNG
    media_image3.png
    202
    429
    media_image3.png
    Greyscale

Ascertainment of the difference between the prior art and the claims
	The prior art differs only in the presence of unsaturation on the alkyl chains of A1/A2.  The prior art describes alkyl as the R3 group acetal groups.  This is shown below by comparing Brito Example 51 to the Elected species.

    PNG
    media_image4.png
    113
    343
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    145
    379
    media_image5.png
    Greyscale

Said another way, the elected species is the alkene analog of the Brito alkyl compound 51.
Finding of prima facie obviousness
Rationale and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use alkene analogs of those of Brito to produce the instant invention.  Lipid analogs differing only in the number of double bonds in alkyl chains would be expected to have similar properties.  According to Brown and Foote, “Alkenes are nonpolar compounds, and the only attractive forces between their molecules are dispersion forces (Section 2.8). Therefore, the physical properties of alkenes are similar to those of alkanes.” Funakoshi who was also working in the area of lipid nanoparticle formulations, prepared similar long chain lipids and experimented with the effect of unsaturation (the presence or absence of double bonds) on the ability to function as a drug carrier.  They compared DSPC to DOPC (Figure 1 on page 732), which both 18 carbon esters, one with two carbon chains with a double bond one with both chains fully saturated.  “In the unsaturated phospholipids, the double bond in the alkyl chain of dioleoylphosphatidylcholine and dierucoylphosphatidylcholine did not affect the physicochemical properties of the LNs.” (abstract).  The experiments were discussed on page 733 column 2,
In LNs prepared using saturated DSPC (Fig. 2A) and unsaturated DOPC (Fig. 5A), which have the same number of carbons in the alkyl chains, no significant difference in the mean particle size was observed. Therefore, we suggest that the presence of an unsaturated bond in the alkyl chain of PC has no effect on the mean particle size of LNs used in this study.

The unsaturated compound was however able to trap more drug in the nanoparticle:
Unsaturated DOPC LNs had a high drug concentration (Fig.5C) compared with the corresponding saturated DSPC LNs with a similar alkyl chain length (Fig. 2C), although they had similar mean particle sizes. This tendency might be related to drug entrapment ability. Because unsaturated DOPC LNs have a high drug entrapment ability, the amount of NI that became entrapped in the LNs and passed through the filter was high, resulting in a high drug concentration. (ibid. page 734 col. 2 line 4 ff.)

The artisan of ordinary skill would be motivated to prepare these compounds based upon the recognized similarity as shown by Brown and Foote and on the expectation that such close analogs differing only by a few hydrogen atoms would have similar properties.  It would be routine for the lipid nanoparticle chemist to add or remove double bonds in the lipid hydrocarbon chains and obtain compounds with similar properties since the rest of the molecule is unchanged and the “physical properties of alkenes are similar to those of alkanes.”  Funakoshi, working in the same area, found both saturated and unsaturated lipids to form identical particle sizes.  There is also an expectation of greater than expected drug entrapment as discussed above, which is an improved property. For these reasons the claims are obvious over the prior art.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625